DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant's election with traverse of the invention of Group II, drawn to a genetically modified organoid, in the reply filed on 11/20/2020 is acknowledged.  No arguments supporting the traversal were presented. 
Upon further considerations, the restriction requirement between the inventions of Groups I and II is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The requirement between the inventions of Groups I-II and the inventions of Groups III-V is still deemed proper and is therefore made FINAL.


Claims 15-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1, 2, and 5-14 are under examination.

Claim Objections
2.	Claim 1 is objected to because of the recitation “or functional part thereof”.  Appropriate correction to “or a functional part thereof” is required.

3.	Claim 5 is objected to because of the recitation “at least portion”.  Appropriate correction to “at least a portion” is required.

4.	Claim 6 is objected to because of the recitation “HMGA1 protein or a functional part thereof” in line 2 and the recitation ”or functional part thereof” in line 3.  Appropriate correction to “the HMGA1 protein or the functional part thereof” and ”or the functional part thereof” is required.

5.	Claim 9 is objected to because of the recitation “or functional fragment thereof”.  Appropriate correction to “or a functional fragment thereof” is required.

6.	Claim 13 is objected to because of the recitation “Paneth”.  Appropriate correction to “Paneth cells” is required.


Claim Rejections - 35 USC § 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the enhanced Wnt signaling" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112(d)
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
s 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, the limitations of claim 6 are inherent to the parent claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1, 2, and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (Nature, 2009, 459: 262-265), in view of each Belton et al. (Cancer .
Sato et al. teach a method for producing organoids, the method comprising isolating either intestinal crypts (i.e., comprising stem cells) or intestinal Lgr5 stem cells isolated from the crypts and culturing the crypts or stem cells to form organoids comprising crypts expressing Wnt; Sato et al. teach that the Lgr5 stem cells could differentiate into all epithelial cell types to generate organoids comprising de novo generated stem cells and Paneth cells (claims 1 and 5) (Abstract; p. 262-263; paragraph bridging p. 264 and 265; p. 265, column 1, first full paragraph).
Sato et al. do not teach transducing with a lentiviral vector encoding HMGA1 (claims 1, 2, and 6-9).  However, doing so is suggested by the prior art.  For example, Belton et al. teach that HMGA1 induces a stem cell phenotype in intestinal cells and that transgenic mice overexpressing HMGA1 comprise increased numbers of intestinal Lgr5 stem cells compared to the wild-type mice indicating an HMGA1-induced expansion of the intestinal crypt stem cell population (see Abstract).  Tesfaye et al. teach using lentiviral vectors to express HMGA1 in cells (see p. 3999, column 2, third full paragraph; p. 4003, column 1, first full paragraph).  Based on these teachings, one of skill in the art would have reasonably concluded that overexpressing HMGA1 in crypt cells would result in the expansion of Lgr5 stem cells.  One of skill in the art would have found obvious to modify the method of Sato et al. by transducing the crypts or the Lgr5 stem cells with a lentiviral expression vector encoding HMGA1 with the reasonable expectation that doing so would increase the number of de novo generated Lgr5 stem/Paneth cells as compared to the non-transduced organoids (claim 13) and thus, claim 10).  While the cited prior art does not teach human HMGA1 (claim 7), human HMGA1 was used in the prior art (see Ueda et al., p. 1894, column 1, third full paragraph; paragraph bridging p. 1895 and 1896) and thus, using a lentiviral vector encoding human HMGA1 would have been obvious to one of skill in the art to achieve the predictable result of efficiently generating organoids.
With respect to claims 6, 11, and 12, the genetically modified organoid must necessarily express more HMGA1 and increased Wnt signaling compared to a non-genetically modified counterpart because all that is required to achieve such is to transduce the organoid with an expression vector expressing HMGA1.  The instant specification does not teach more than this.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

14.	Claims 1, 2, and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. taken with each Belton et al., Tesfaye et al., and Ueda et al., in further view of Blache et al. (J. Cell Biol., 2004, 166: 37-47).
The teachings of Sato et al., Belton et al., Tesfaye et al., and Ueda et al. are applied as above for claims 1, 2, and 5-13.  With respect to claim 14, the prior art teaches that Sox9 is expressed by cells of the crypt including the stem and Paneth cells (see paragraph bridging p. 42 and 43).  Thus, one of skill in the art would have known 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

15.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ILEANA POPA/           Primary Examiner, Art Unit 1633